Title: Theodore Hansford: Catalogue of books presented to UVa., ca. 15 Mar. 1822, 15 March 1822
From: Hansford, Theodore
To: 


                        
                        
                    Certain works of Epictetus the Stoic philosopher, of Cebes the Theban and posphyrius the pythagorean philosopher, in Greek with a Latin translation and bound in one volume. Printed at Cambridge in 1655.Isocrates’s Orations and Epistles in Greek with a Latin translation. Printed at Rotterdam (Rothomagi) in 1662.Sophocles’s tragedies, in Greek with a Latin translation. Printed at Cambridge in 1669.Plautus’s Comedies, in Latin. Printed at Frankfort in 1641.The works of magnus Ausonius Varro, in Latin. Printed at Amsterdam in 1671.Quinctelian’s Institutes of Oratory and Declamations, in Latin Printed at Frankfort in 1629.Cicero de Officies, in Latin: but the place where, and the time when printed is not known, the title page being lost.
                        
                    